         Case 1:18-cv-05887-SDA Document 237 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        9/29/2020
 Jose Pareja, individually and on behalf of all
 others similarly situated,

                                Plaintiff,                   1:18-cv-05887 (SDA)

                    -against-                                ORDER

 184 Food Corp. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Thursday, October 29, 2020, Plaintiff shall file a

renewed motion for default judgment with respect to the Defendants that have not appeared in

this action. (See Order, ECF No. 198.)

       It is further Ordered that, no later than October 29, 2020, Defendants 0113 Food Corp.,

Giovanni Marte, Gustavo Marte, and Jose Marte (the “Appearing Defendants”) shall seek a

Certificate of Default from the Clerk of Court regarding their crossclaim against 184 Food Corp.

The Appearing Defendants shall file their anticipated motion for default judgment no later than

November 30, 2020.

SO ORDERED.

DATED:         New York, New York
               September 29, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
